PER CURIAM.
Gerrard Jones appeals the summary denial of his motion for postconviction relief. The motion contains several grounds. With the one exception discussed below, it is insufficient on its face, and we affirm the trial court’s order of denial except for this one issue.
Jones entered pleas of guilty to numerous felony charges. He now alleges that his plea was motivated by promises from detectives that he would serve no more than two years. In fact, his sentence is thirty months followed by probation. If Jones’s allegation is true, the voluntary character of his plea would be called into question, and Jones might be entitled to withdraw that plea. Bullard v. State, 477 So.2d 655 (Fla. 2d DCA 1985).
The record before us is not sufficient to refute this claim. Accordingly, we reverse for further proceedings on the question whether Jones’s plea was motivated by an unfulfilled promise of leniency. After remand the trial court should reexamine the files and records and determine whether anything therein conclusively refutes this portion of the motion. If so the court may again deny relief, attaching to its order the exhibits upon which it has relied. Otherwise an evidentiary hearing may be necessary. Anyone aggrieved by the subsequent actions of the trial court must file a timely notice of appeal to obtain further appellate review.
Affirmed in part, reversed in part, and remanded with instructions.
DANAHY, A.C.J., and HALL and BLUE, JJ., concur.